December 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       WASHINGTON SQUARE FINANCIAL, L.L.C. D/B/A IMPERIAL
         STRUCTURED SETTLEMENTS, Appellant/Cross-Appellee

NO. 14-12-00683-CV
NO. 14-12-00702-CV                          V.
                RSL FUNDING L.L.C., Appellee/Cross-Appellant
                    ________________________________

       This cause, an appeal from the judgment signed June 29, 2012 in favor of
appellee RSL Funding L.L.C., and of the interlocutory summary-judgment order
signed June 14, 2011 and made final by the later judgment, was heard on the
transcript of the record. We have inspected the record and find no error in any of
the challenged rulings. We order the final judgment of the court below
AFFIRMED.

      We order that each party shall pay its costs by reason of these appeals.

      We further order this decision certified below for observance.